DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-3 and 8-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Minagawa (US PUB 2018/0145503), hereinafter Minagawa.

With respect to claims 1 and 9, Minagawa discloses a current detection circuit comprising: a current detection unit (See [36] in figure 2 of Minagawa) that detects a control current flowing between a control terminal (See the base terminal of [22b] in figure 2 of Minagawa) of a semiconductor element of voltage-controlled type having a current detection terminal (See paragraph [0045] in Minagawa), and a drive circuit (See [31] in figure 2 of Minagawa); an overcurrent detection unit that detects an overcurrent in response to a sense current exceeding an overcurrent threshold value (See paragraph [0044] in Minagawa), the sense current flowing through the current detection terminal (See paragraph [0016] in view of paragraph [0045] of Minagawa); and an adjustment unit that sets (See paragraph [0016] of Minagawa), based on a detection result of the current detection unit (See paragraph [0016] in view of paragraph [0050] of Minagawa), the overcurrent threshold value in a transient period during turn on and turn off of the semiconductor element to be higher than the overcurrent threshold value in a period other than the transient period (See paragraphs [0015] and [0051] of Minagawa).
With respect to claims 2 and 10, Minagawa discloses the current detection circuit according to claim 1, wherein the current detection unit detects a potential difference between a side closer to the control terminal and a side closer to the drive circuit of a first current detection resistor which is electrically connected between the control terminal and the drive circuit (See paragraph [0047] of Minagawa).
With respect to claims 3 and 11, Minagawa discloses the current detection circuit according to claim 2, further comprising: a voltage detection unit that detects a voltage on the side closer to the drive circuit or the side closer to the control terminal of the first current detection resistor; and a voltage determination unit that determines whether the detected voltage obtained by the voltage detection unit exceeds a control reference voltage, wherein the adjustment unit adjusts the overcurrent threshold value, further based on a determination result of the voltage determination unit (See paragraph [0003] of Minagawa).
With respect to claim 8, Minagawa discloses a semiconductor module comprising: a semiconductor element of voltage-controlled type (See [22b] in figure 2 of Minagawa); a drive circuit that drives a control terminal of the semiconductor element (See [31] in figure 2 of Minagawa); and the current detection circuit according to claim 1 (See [36] in figure 2 of Minagawa).

Allowable Subject Matter
Claims 4-7 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 4, the prior art of record neither shows nor suggests the combination of structural element wherein the adjustment unit sets the overcurrent threshold value to be high, provided that both of a condition that the potential difference, which is obtained by subtracting the voltage on the side closer to the control terminal of the first current detection resistor from the voltage on the side closer to the drive circuit, is greater than a first threshold value or that the potential difference, which is obtained by subtracting the voltage on the side closer to the drive circuit of the first current detection resistor from the voltage on the side closer to the control terminal, is greater than a second threshold value and a condition that the detected voltage obtained by the voltage detection unit is lower than or equal to the control reference voltage are satisfied.
With respect to claim 5, the prior art of record neither shows nor suggests the combination of structural elements wherein the current detection unit includes: a first comparator that determines whether the potential difference, which is obtained by subtracting a voltage on the side closer to the control terminal of the first current detection resistor from a voltage on the side closer to the drive circuit, is greater than a first threshold value; a second comparator that determines whether the potential difference, which is obtained by subtracting the voltage on the side closer to the drive circuit of the first current detection resistor from the voltage on the side closer to the control terminal, is greater than a second threshold value; and a selector that selects which of an output of the first comparator or an output of the second comparator is to be output as the detection result of the current detection unit in accordance with a control signal for controlling the semiconductor element.
Claims 6 and 7 depend from objected to claim 5 and are therefore also objected to.
With respect to claim 12, the prior art of record neither shows nor suggests the combination of method steps wherein the adjusting includes setting the overcurrent threshold value to be high, provided that both of a condition that the potential difference, which is obtained by subtracting the voltage on the side closer to the control terminal of the first current detection resistor from the voltage on the side closer to the drive circuit, is greater than a first threshold value or that the potential difference, which is obtained by subtracting the voltage on the side closer to the drive circuit of the first current detection resistor from the voltage on the side closer to the control terminal, is greater than a second threshold value and a condition that the detected voltage across the first current detection resistor is lower than or equal to the control reference voltage are satisfied.
With respect to claim 13, the prior art of record neither shows nor suggests the combination o method steps wherein the detecting of the control current includes: performing a first determination that determines whether the potential difference, which is obtained by subtracting a voltage on the side closer to the control terminal of the first current detection resistor from a voltage on the side closer to the drive circuit, is greater than a first threshold value; performing a second determination that determines whether the potential difference, which is obtained by subtracting the voltage on the side closer to the drive circuit of the first current detection resistor from the voltage on the side closer to the control terminal, is greater than a second threshold value; and selecting which of a result of the first determination or a result of the second determination is to be output as the detection result of the control current in accordance with a control signal for controlling the semiconductor element.
Claims 14 and 15 depend from objected to claim 13 and are therefore also objected to.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2019/0310290 discloses an overcurrent detection circuit for switches.

US PUB 2012/0049829 discloses a power supply apparatus and electronic device provided with 
same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858